Exhibit 10.13

EnerNOC, Inc.

Summary of 2012 and 2013 Executive Officer Bonus Plan

The Company’s executive officers have the following bonus targets (expressed as
a percentage of salary unless otherwise stated):

 

Name and Position

   Target Bonus (%)  

Timothy G. Healy

Chief Executive Officer and Chairman

     100 % 

David B. Brewster

President

     75 % 

David M. Samuels

Executive Vice President

     75 % 

Gregg M. Dixon

Senior Vice President of Marketing

     115 % 

Kevin Bligh

Chief Accounting Officer

     40 % 

Each executive officer’s 2012 and 2013 bonus amount will be determined based
upon the Company’s achievement of certain pre-determined revenue, adjusted
EBITDA and earnings per share targets applicable to 2012 and 2013, respectively
(collectively, the “Targets”), which Targets have been set by the
Board. Twenty-five percent of each of the 2012 and 2013 bonus amount payable to
each executive officer for performance in 2012 and 2013, respectively, shall be
paid in shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), such percentage subject to increase to 100% at the election of
the executive officer, provided that such election was submitted to the
Company’s executive vice president prior to the close of the NASDAQ Global
Market on February 27, 2012 for the 2012 bonus amount and February 29, 2012 for
the 2013 bonus amount. The Common Stock portions of each of the 2012 and 2013
bonus amount will be granted on the third business day following the Company’s
earnings release for the quarter and fiscal year ended December 31, 2011, or
March 1, 2012 (the “Grant Date”), and the number of shares of Common Stock
awarded will be based on the closing price of the Common Stock on the Grant Date
as reported on NASDAQ. Should the executive officer remain employed by the
Company, the Common Stock portions of each of the 2012 and 2013 bonus amount
will vest in full upon certification of the achievement of the Targets by the
Compensation Committee of the Board of Directors of the Company, such
certification to be finalized between February 1st and March 15th of each year.

The remainder of the 2012 and 2013 bonus amount for the executive officers who
elect not to receive their entire 2012 and 2013 bonus amount in shares of Common
Stock will be payable in cash subsequent to the certification described above,
except for the Company’s chief executive officer and chairman, who will receive
the remainder of his 2012 and 2013 bonus amount in shares of Common Stock in
early 2013 and 2014, respectively, pursuant to the terms of his employment
agreement.